NOTE: ThiS order is n0np1‘ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
EON-NET, L.P.,
Plczintiff/Sancti0necl Party-Appellant,
and
ZIMMERMAN & LEVI, L.L.P. AND JEAN-MARC
ZIMMERMAN,
Sancti0ned Parties-Appellants,
V.
FLAGSTAR BANCORP,
Defendan,t-Appellee.
2009-1308
Appea1 from the Ur1ited States DiStrict C0urt for the
Western District of Washingt0n in case n0. 05-CV-2129,
Judge Ricard0 S. Martinez.
ON MOTION
Before GAJARSA, ScHALL, and MO0RE, Circuit Ju,dges.
SCHALL, Circu1't Judge_
0 R D E R

EON-NET LP V. FLAGSTAR BANCORP 2
Eon-Net, L.P. and Jean-l\/fare Zimmerman move to
stay "the imposition of and the ability to execute and
enforce the District Court's May 17, 2010 Supplemental
Order on Fees and Costs imposing monetary sanctions
("l\/Ionetary Order") against them pending the Appellants'
appeal of the District Court's l\/farah 4, 2009 Order on
Claim Construction . . . and l\/[onetary Order." Flagstar
Bancorp opposes Eon-Net and Jean-l\/fare Zimmerman
rep ly.
This matter was previously before this court. in 2007,
we affirmed-in-part, vacated-in-part, and remanded the
matter concerning the district c0urt‘s entry of summary
judgment and concerning the district court's orders grant-
ing Flagstar Bancorp's request for attorney fees and costs
as sanctions against Eon-Net's counsel Jean-Marc Zim-
merman and Zimmerman, Levi & Korsinsky. We vacated
the entry of summary judgment due to lack of notice,
vacated the sanctions due to lack of proper claim con-
struction, and remanded for further proceedings. On
remand, the district court construed claims and entered a
judgment of noninfringement. Eon-Net, L.P. appealed
2009-1308. We later granted Eon-Net's request that we
stay the briefing schedule in this appeal until the district
court decided Flagstar's motion for fees. The district
court subsequently decided the motion for fees and
awarded $489,150.48 for expenses incurred by Flagstar in
litigating the case after remand. The district court also
reinstated its previous Rule 11 sanctions against plain-
tiffs counsel in the amount of $141,9S4.70. The district
court entered a monetary judgment in favor of the defen-
dants in the total amount of $631,135.18. Eon-Net, Jean-
Marc Zimmerman, and Zimmerman & Levi, L_L.P. filed
an amended notice of appeal which is now included within
this appeal Eon-Net and Jean-Marc Zimmerman (but
not Zimmerman & Levi, L.L.P.) move to stay execution of
the monetary judgment.

3 EON-NET LP V. FLAGSTAR BANCORP
Eon-Net first moved in the district court for a stay of
the monetary judgment The district court denied the
motion, relying primarily on the lack of a showing of
irreparable harm by the movant The district court noted
that Eon-Net submitted a declaration of counsel that
stated, in full:
l, Jean-Marc Zimmerman, declare as follows:
1_ 1 am an attorney-at-law licensed in the State
of New Jersey and am counsel for Eon-Net, L.P. in
the above-entitled action
2. l do not have the funds to pay the sanctions
amount or to pay for a bond_
3. The sanctions and l\/ionetary orders have al-
ready harmed me by costing [sic] me to lose busi-
ness. Further, they have been cited by
adversaries in non-Eon-Net cases to try and harm
me and my client.
1 declare under the laws of the United States that
the foregoing is true and correct
The district court noted that the declaration was
signed but unsworn and was unaccompanied by any
documentary evidence. The district court found that the
declaration was "n0t credible with respect to counsel's
alleged poverty." The district court denied the motion
without prejudice to the parties seeking a stay of the
monetary judgment by posting a bond.
fn the motion in this court the movants do not ad-
dress the district court's finding regarding the declaration
and the lack of irreparable harm. In the motion, the
movants summarily state that "Zimrnerman will be
irreparably harmed if he has to pay the large sanctions
assessed against him. Having to pay such a sum will
cause him financial hardship." No mention is made of the

EON-NET LP V. FLAGSTA.R BANCORP 4
ability of Eon-Net's, Zimmerman‘s, or Zimmerman & Levi,
L.L.P.'s ability to pay or post a bond.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion is denied.
(2) The stay of the briefing schedule is lifted. The
appellants' opening brief is due within 30 days of the date
of filing of this order.
FoR THE CoURT
 l 5 ?~fiilli /s/ Jan Horbaly
Date Jan Horbaly
Clerk
cci Jean-l\/larc Zimmerman, Esq. pi ns q
- - " ' __ to
Mel1ssa J. Ba1ly, Esq. 
88 nov 15 1919
.|AN HORBALY
CLERK